IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF: J. D., A CHILD                         No. 69089
                UNDER THE AGE OF EIGHTEEN
                YEARS.

                J. D.,
                                                                          FILED
                                        Appellant,                         FEB 1 2 2016
                              vs.                                       I I E K. L DEM N
                                                                     C 9" •     Ago   . 0 WI
                THE STATE OF NEVADA,                                 B     A       lop
                                                                          0H1 'E
                                  Respondent.

                                     ORDER DISMISSING APPEAL

                            The parties have filed a stipulation to dismiss this appeal,
                stating that this appeal has been rendered moot by this court's opinion in
                Scott v. First Judicial Dist. Court, 131 Nev. Adv. Op. 101,               P.3d
                (2015). We approve the stipulation and
                            ORDER this appeal DISMISSED.




                                        Hardesty



                Saitta
                                         ,J.                 geku (hp                      , J.
                                                         Pickering




                cc: Hon. James E. Wilson, District Judge
                     Hon. James Todd Russell, District Judge
                     Luke A. Busby
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk
SUPREME COURT
     OF
     NEVADA

(0) 1947A
                                                                                   IL9   - oq i-33